DETAILED ACTION
This action is responsive to the application No. 16/870,437 filed on May 08, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 8-12, 14-19, and newly added claims 20-21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0248979) in view of Finney (US 6,249,023) and further in view of Oohara (US 2010/0224909).

Regarding Claim 8, Ono (see, e.g., Figs. 3, 9), teaches a semiconductor device comprising:
a semiconductor substrate 11 of a first conductivity type (i.e., n-type) (see, e.g., par. 0039);
an element region 26 including an active element 13 formed at the semiconductor substrate 11 (see, e.g., par. 0025);
an insulating film 35/39 formed so as to cover a surface of the semiconductor substrate 11, the insulating film 35/39 having a first contact hole (see, e.g., opening in dielectric film 39 directly above channel stopper 37-2) (see, e.g., par. 0057);
a second conductivity type (i.e., p-type) layer 37-1 formed in a region of the semiconductor substrate 11 beneath the first contact hole (see, e.g., opening in dielectric film 39 directly above channel stopper 37-2) (see, e.g., par. 0053),
a first field plate (see, e.g., bottom portion of electrode 17 above dielectric film 39) formed on the insulating film 35/39, the first field plate facing the semiconductor substrate 11 between the first contact hole (see, e.g., opening in dielectric film 39 directly above channel stopper 37-2) and the element region 26 through the insulating film 35/39 (see, e.g., par. 0071);
a second field plate 38 made of a polysilicon film and embedded in the insulating film 35/39, the second field plate 38 facing the semiconductor substrate 11 between the first field plate and the first contact hole through the insulating film 35/39 (see, e.g., par. 0054);
an equipotential ring electrode 17 (see, e.g., top portion of 17) formed along an outer peripheral region 27 of the semiconductor substrate 11, the equipotential ring electrode 17 connected to the first field plate (see, e.g., bottom portion of 17), the equipotential ring electrode 17 connected to the second field plate 38 through a 29second contact hole (see, e.g., opening in dielectric film 39 directly above electrode 38) formed in the insulating film 35/39 (see, e.g., par. 0028),
a MOSFET 13 formed in the element region 26, the MOSFET 13 including a channel region of a second conductivity type (i.e., p-type) that is opposite to the first conductivity type (i.e., n-type),
wherein:
the insulating film 35/39 includes a first insulating layer 35 in contact with a bottom surface of the second field plate 38 and a second insulating layer 39 in contact with a top surface of the second field plate 38 (see, e.g., par. 0051), and a protection layer 36 is formed between the first 35 and second 39 insulating layers,
the equipotential ring electrode 17 has a protrusion extending through the first contact hole (see, e.g., bottom portion of 17 extending through dielectric film 39 and directly above channel stopper 37-2), and
the second insulating layer 39 is in contact with a bottom surface of the first field plate (see, e.g., bottom portion of electrode 17 above dielectric film 39) and is in contact with the surface of the semiconductor substrate 11 below the bottom surface of the first field plate (see, e.g., Figs. 3(c), 9(b), where dielectric film 39 contacts n-type region 37-2 at a top surface of semiconductor substrate 11 below electrode 17).
Ono is silent with respect to the claim limitations that the protection layer is a diode connected between a gate and a source of the MOSFET, wherein the protection diode is made of a polysilicon film formed in a same layer as the second field plate so as to face the semiconductor substrate through the insulating 30film.  Finney (see, e.g., Fig. 2), on the other hand, teaches a protection diode 15 connected between a gate 13 and a source 10 of the MOSFET, wherein the protection diode 15 is made of a polysilicon film formed in a same layer as the second field plate 14 so as to face the semiconductor substrate 1 through the insulating 30film 12 (see, e.g., col. 3, ll. 10-13, 22-25, 29-42).  The junctions 15 form a series of alternately forward and reverse biased zener diodes between the source electrode 10 and the gate electrode 13.  Each diode typically has a low breakdown voltage (Vz), e.g. 5V but in combination a larger overall Vz can be achieved as the individual diode breakdown voltages in effect are summed together.  Combinations of diodes have the further advantage that the overall Vz can be made the same in both directions (see, e.g., col. 3, ll. 33-41).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the gate-source diode of Finney in Ono’s device to increase the breakdown voltage of the device in both directions.FIS920130029US5 17 of 20
Ono/Finney are silent with respect to the claim limitation that the protrusion extends to a depth of the semiconductor substrate such that the protrusion reaches the second conductivity type layer, and the protrusion has a bottom end that is positioned within the second conductivity type layer.  Oohara (see, e.g., Fig. 20), in a very similar semiconductor device, teaches a protrusion extending to a depth of the semiconductor substrate 61 such that the protrusion reaches the second conductivity type layer 94 (i.e., p-type, see e.g., par. 0009), and the protrusion has a bottom end that is positioned within the second conductivity type layer 94.  In the channel stopper region 95, the trenches 67c are formed in the mesh-like configuration to achieve sufficient electric contact with the EQR electrode 96 at the inner surfaces of the trenches 67c and at the surfaces of the trench peripheries 97 of the channel stopper region 95.  As a result, the potential of the EQR electrode 96 is inevitably the same as the potential of the drain electrode 72 at the back surface of the semiconductor main body so that the EQR electrode 96 functions as a channel stopper.  Therefore, it is possible to implement a highly reliable trench MISFET, i.e., insulated gate semiconductor device (see, e.g., par. 0013). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have a protrusion extending to a depth of the semiconductor substrate such that the protrusion reaches the second conductivity type layer, and the protrusion has a bottom end that is positioned within the second conductivity type layer in Ono’s/Finney’s device, as taught by Oohara, to implement a highly reliable trench MISFET, i.e., insulated gate semiconductor device.FIS920130029US5 17 of 20

Regarding Claim 9, Ono, Finney and Oohara teach all aspects of claim 8.  Ono (see, e.g., Fig. 3), teaches that:
the insulating film 35/39 has a first thickness (see e.g., thickness of layer 39) between the first field plate (see, e.g., bottom portion of electrode 17 above dielectric film 39) and the semiconductor substrate 11, and has a second thickness (see e.g., thickness of layer 35) smaller than the first thickness between the second field plate 38 and the semiconductor substrate 11.

Regarding Claim 10, Ono, Finney and Oohara teach all aspects of claim 18.  Ono (see, e.g., Fig. 3), teaches that the embedded impurity region 37-2 is contiguous to a region 11a of the first conductivity type (i.e., n-type) of the semiconductor substrate 11 (see, e.g., par. 0032).Application No.: 15/496,596In response to the Office Action dated November 1, 2017

Regarding Claim 11, Ono, Finney and Oohara teach all aspects of claim 18.  Ono (see, e.g., Fig. 3), teaches an inner edge (see, e.g., left edge of 37-2) of the embedded impurity region 37-2 and an outer edge (see, e.g., right edge of electrode 38) of the second field plate 38 align with each other.

Regarding Claim 12, Ono, Finney and Oohara teach all aspects of claim 8.  Ono (see, e.g., Fig. 3), teaches that the surface of the semiconductor substrate 11 has a region 11a of the first conductivity type (i.e., n-type) directly under the first field plate (see, e.g., bottom portion of electrode 17 above dielectric film 39) and the second field plate 38.

Regarding Claim 14, Ono, Finney and Oohara teach all aspects of claim 18.  Oohara (see, e.g., Fig. 20), teaches that a side surface of the protrusion is in contact with the embedded impurity region 954Application No.: 15/496,596In response to the Office Action dated November 1, 2017 (see, e.g., Oohara, par. 0013).

Regarding Claim 18, Ono, Finney and Oohara teach all aspects of claim 8.  Ono (see, e.g., Fig. 3), teaches an embedded impurity region 37-2 of the first conductivity type (i.e., n-type) that is formed in the outer peripheral region 27 of the semiconductor substrate 11 so as to surround the element region 26 (see, e.g., par. 0053).293030FIS920130029US5 17 of 20FIS920130029US5 17 of 20Application No.: 15/496,596In response to the Office Action dated November 1, 2017

 In response to the Office Action dated November 1, 2017 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0248979) in view of Finney (US 6,249,023), Oohara (US 2010/0224909) and further in view of Jin (US 6,194,309).

Regarding Claim 17, Ono, Finney and Oohara teach all aspects of claim 8.  Ono is silent with respect to the claim limitation that the top surface of the second field plate has a recess, and the equipotential ring electrode extends into the recess of the second field plate.  Jin (see, e.g., Fig. 2), on the other hand, teaches forming electrodes having recesses acting to increase the contact area allowed with other contact electrodes extending into the recesses, thereby reducing its contact resistance (see, e.g., col. 4, ll. 57-61).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Ono’s device the second field plate having a recess and the equipotential ring electrode extending into the recess, as taught by Jin, in order to reduce its contact resistance.5

Allowable Subject Matter
Claims 15, 16, 19, and 21 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the rejection of claim 8 filed on 05/26/2022 have been fully considered but are not persuasive.

The Applicants argue:
The second insulating layer is in contact with a bottom surface of the first field plate and is in contact with the surface of the semiconductor substrate below the bottom surface of the first field plate.

The examiner responds:
Ono (see, e.g., Figs. 3(c), 9(b)), teaches that the second insulating layer 39 is in contact with a bottom surface of the first field plate (see, e.g., bottom portion of electrode 17 above dielectric film 39) and is in contact with the surface of the semiconductor substrate 11 below the bottom surface of the first field plate (see, e.g., dielectric film 39 contacting n-type region 37-2 at a top surface of semiconductor substrate 11 below electrode 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814